  Case: 3:12-cv-00024-RAM-RM Document #: 301 Filed: 01/31/20 Page 1 of 3

                IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                     DISTRICT OF ST. THOMAS AND ST. JOHN
                                    *****************


LEANA REVOCK, Executrix of the            )                 CIVIL NO. 12-00024
Estate of BARBARA WALTERS,                )
                                          )
                    Plaintiff,            )                 Action for: Housing
                                          )                 Discrimination; Discrimination
             v.                           )                 Based on Disability; Negligent
                                          )                 Infliction of Emotional Distress
COWPET BAY WEST CONDOMINIUM               )                 Intentional Infliction of
ASSOCIATION: THE BOARD OF THE             )                 Emotional Distress; Punitive
COWPET BAY WEST CONDOMINIUM               )                 Damages; and Injunctive and
ASSOCIATION; ED WARDWELL,                 )                 Declaratory Judgment
MAX HARCOURT; BILL CANFIELD,              )
ROSIE WELLS, SHARON KOEHLER,              )
DOUG REBAK and HERB HORWITZ as            )
Board members; MAX HARCOURT, in his       )
personal capacity; LANCE TALKINGTON;      )                 JURY TRIAL DEMAND
ALFRED FELICE, ROBERT COCKAYNE,           )
and VINCENT VERDIRAMO                     )
                                          )
                    Defendants.           )
__________________________________________)


    MOTION TO SUBSTITUTE THE ESTATE OF ALFRED J. FELICE AS THE
    PERSONAL REPRESENTATIVE AND/OR SUCCESSOR IN INTEREST TO
                         ALFRED FELICE

         COME NOW Plaintiff, LIANA REVOCK, Executrix of the Estate of BARBARA

WALTERS (“Walters”), by and through her undersigned counsel, LAW OFFICES OF

KARIN A. BENTZ, P.C., (Karin A. Bentz, Esq.), and pursuant to Rule 25 of the Federal Rules

of Civil Procedure here files her Motion to Substitute the Estate of the Deceased Defendant

Alfred Felice as the representative, and successor in interest, to Defendant Alfred Felice

(“Felice”).

         To support her Motion, Plaintiff states Felice died on May 25, 2012. A notice of death

was filed on June 1, 2012. A Petition for Temporary and Limited Administration in Estate of

Alfred J. Felice, in the Surrogates Court for the State of New York, County of Nassau was filed

by Plaintiff. Today, the Clerk issued the Case No. 2020-361, for the matter captioned
  Case: 3:12-cv-00024-RAM-RM Document #: 301 Filed: 01/31/20 Page 2 of 3
Liana Revock v. Cowpet Bay West Condominium Assoc., et al.                     Civil No. 12-00024
Motion to Substitute Estate of Alfred Felice                                               Page 2



ADMINISTRATION PROCEEDING, Estate of ALFRED J. FELICE a/k/a/ ALFRED

FELICE, Deceased. See attached email from Lissett C. Ferreira, counsel for Liana J. Revock

dated today as Exhibit 1. Plaintiff was advised that there would be a delay in the issuance of

the case number as the Clerk’s office was backed up due to a move. Plaintiff has been advised

that the Administrator of that Estate can administer the settlements and or judgments for both

Plaintiffs, Barbara Walters and Judith Kromenhoek. A copy of the dated stamped Petition and

papers are attached hereto as Exhibit 2.

         Both Plaintiffs, Estate of Barbara Walters, and Judith Kromenhoek, had to go to the

expense of obtaining counsel in New York State after obtaining a copy of the death certificate

of Alfred Felice, searching for the heirs of Mr. Felice, and obtaining an administrator, having

obtained no cooperation from the Felice heirs.

         As the court is aware, Alfred Felice, has counsel, Ryan Meade, Esquire. In addition,

the deceased filed a pro se answer before his death. This motion will in no way prejudice the

heirs of Alfred Felice or their counsel who has appeared for status conferences, oral arguments

before the Third Circuit and filed briefs in this matter.

         WHEREFORE, for the foregoing reasons, Plaintiff, pray this Court grants her motion

and substitute the Estate of Alfred J. Felice as the personal representative and/or successor in

interest to Alfred Felice.

                                         Respectfully Submitted,

                                         LAW OFFICES OF KARIN A. BENTZ, P.C.


Dated: January 31, 2020                   /s/ Karin A. Bentz
                                         Karin A. Bentz, Esq. (V.I. Bar No. 413)
                                         7605 Bonne Resolution
                                         St. Thomas, VI 00802-6309
                                         Telephone: 340-774-2669
                                         Email: kbentz@virginlaw.com
  Case: 3:12-cv-00024-RAM-RM Document #: 301 Filed: 01/31/20 Page 3 of 3
Liana Revock v. Cowpet Bay West Condominium Assoc., et al.                       Civil No. 12-00024
Motion to Substitute Estate of Alfred Felice                                                 Page 3



                                 CERTIFICATE OF SERVICE


        I hereby certify that I caused the filing and service of the foregoing with the Clerk of
the District Court of the Virgin Islands using the CM/ECF system, which will provide
electronic notice by email to the following.

        Richard P. Farrelly, Esq.
        Birch de Jongh & Hindels, PLLC
        1330 Taarneberg
        St. Thomas, VI 00802
        E-mail: rfarrelly@bdhlawvi.com

        Kyle T. Berglin, Esq.
        Boyd Richards Parker & Colonnelli, P.L.
        100 S.E. Second Street, Suite 2600
        Miami, FL 33131
        kberglin@boydlaw.group.com

        John Benham, III, Esq.
        The Law Office of John H. Benham P.C.
        P. O. Box 11720
        St. Thomas, VI 00801
        E-mail: jhbenham@wattsbenham.com

        Ryan S. Meade, Esq.
        Quintairos, Prieto, Wood and Boyce, P.A.
        9300 South Dadeland Blvd., 4th Floor
        Miami, FL 33156
        E-mail: rmeade@qpwblaw.com



                                                         /s/ Karin A. Bentz
